Case: 20-40718     Document: 00516109272         Page: 1     Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 29, 2021
                                  No. 20-40718
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Keith Prescott Gace,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CR-4-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Keith Prescott Gace was convicted by a jury of sexual exploitation of
   children by producing and attempting to produce child pornography (count
   one) after he pled guilty to distribution of child pornography (count two);
   receipt of child pornography (count three); possession of child pornography


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40718      Document: 00516109272              Page: 2   Date Filed: 11/29/2021




                                        No. 20-40718


   (count four); and attempted destruction of property (count five). The
   district court sentenced him to a total of 1,020 months of imprisonment and
   a life term of supervised release.
          On appeal, Gace argues that the district court abused its discretion
   under Rule 403 of the Federal Rules of Evidence in admitting images and
   descriptions of child pornography that, he contends, were highly prejudicial
   and of limited probative value to count one. When an evidentiary objection
   has been properly preserved, it is reviewed for abuse of discretion. United
   States v. Dillon, 532 F.3d 379, 387 (5th Cir. 2008). A district court’s ruling
   regarding Rule 403 is reviewed “with an especially high level of deference to
   the district court, with reversal called for only rarely and only when there has
   been a clear abuse of discretion.” Id. (internal quotation marks and citation
   omitted).
          The district court properly conducted the balancing test under Rule
   403 and did not abuse its discretion in determining that the probative value
   of the challenged evidence substantially outweighed the danger of unfair
   prejudice. See Dillon, 532 F.3d at 387–89. The challenged evidence was
   probative of Gace’s intent to produce child pornography of his minor
   daughter, rather than an artistic family photo as Gace argued. See United
   States v. Lewis, 796 F.3d 543, 547–48 (5th Cir. 2015); Dillon, 532 F.3d at 389.
   Gace’s contention that the Government did not need to introduce the
   evidence because he offered to stipulate that he pled guilty to possessing and
   distributing child pornography is unavailing. See United States v. Naidoo, 995
   F.3d 367, 376 (5th Cir. 2021); see also United States v. Caldwell, 586 F.3d 338,
   343 (5th Cir. 2009). The risk of unfair prejudice was minimal as the
   challenged evidence was similar to the photographs at issue in count one. See
   Naidoo, 995 F.3d at 378; Dillon, 532 F.3d at 389. Gace did not show that the
   amount of time that elapsed between committing the child exploitation
   offense and the other offenses reduced the probative value of the challenged



                                             2
Case: 20-40718        Document: 00516109272          Page: 3   Date Filed: 11/29/2021




                                      No. 20-40718


   evidence. See United States v. Grimes, 244 F.3d 375, 384–85 (5th Cir. 2001).
   Finally, any potential for unfair prejudice was mitigated by the district court’s
   limiting instruction to the jury. See Naidoo, 995 F.3d at 378; Lewis, 796 F.3d
   at 548.
             Next, Gace argues that the district court erred by failing to give a
   specific instruction that the jury had to reach a unanimous decision as to
   whether he actually produced child pornography or attempted to do so.
   Because Gace did not raise this argument in the district court, our review is
   limited to plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
             The district court gave a general unanimity instruction, and Gace has
   not presented any evidence “tending to show that the jury was confused or
   possessed any difficulty reaching a unanimous verdict.” United States v.
   Tucker, 345 F.3d 320, 337 (5th Cir. 2003). Absent such evidence, Gace has
   not shown that there is any reason to believe that the jury verdict was not
   unanimous. See id. at 336–37. Therefore, he has not shown that the district
   court made any clear or obvious error by not giving a specific unanimity
   instruction. See id.; see also United States v. Creech, 408 F.3d 264, 269 (5th
   Cir. 2005).
             Lastly, Gace argues that in instructing the jury as to whether a
   depiction constitutes “sexually explicit conduct” under 18 U.S.C. § 2251(a),
   the district court erred in directing the jury to consider whether the depiction
   was designed to elicit a sexual response in the viewer as laid out in United
   States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986), asserting that this Dost
   factor lacks any basis in statute. As he concedes, the district court’s
   instruction followed the Fifth Circuit Pattern Jury Instructions, and the
   district court did not abuse its discretion. See United States v. McCall, 833
   F.3d 560, 563 (5th Cir. 2016); United States v. Steen, 634 F.3d 822, 826 (5th




                                           3
Case: 20-40718     Document: 00516109272           Page: 4   Date Filed: 11/29/2021




                                    No. 20-40718


   Cir. 2011); United States v. Toure, 965 F.3d 393, 403 (5th Cir. 2020); Fifth
   Circuit Pattern Jury Instruction 2.84.
          AFFIRMED.




                                            4